873 F.2d 1440Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Claude STOVER, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
No. 88-1773.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 10, 1989.Decided:  March 30, 1989.

Claude Stover, petitioner pro se.
Michael John Rutledge, Barbara J. Johnson (United States Department of Labor), for respondent.
Before K.K. HALL, MURNAGHAN and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Claude Stover petitions for review from the Benefits Review Board's decision and order affirming the administrative law judge's denial of benefits.  Our review of the record and the Benefits Review Board's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the Benefits Review Board.*   Stover v. Director, Office of Workers' Compensation, 87-967-BLA (BRB Aug. 31, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Stover's assertion on appeal that the administrative law judge and the Benefits Review Board failed to consider all the medical reports is without merit, since each report was fully weighed and discussed.  Further, Stover's assertion on appeal that he never smoked cigarettes has no relevancy in this case.  Causation is not at issue when determining whether invocation of the interim presumption of disability has been established.  See 20 C.F.R. Sec. 727.203